Case 1:19-cv-05037-ALC Document 21 Filed.05/05/20 Page 1of1.

 

 

 

 

 

 

 

 

USDC SDNY :
DOCUMENT |

UNITED STATES DISTRICT COURT || ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK [DOC # _____._,___|

wanna nent ~ Xx {DATE FILED: __ O/ O/000C)

LESBIA MUNIEZ o/b/o LE.M., = a

Plaintiff, 19 CIVIL 5037 (ALC)
-v- JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated May 4, 2020, that this action be, and hereby is, remanded to the
Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g), for further

administrative proceedings,

Dated: New York, New York
May 5, 2020

RUBY J. KRAJICK

 

Clerk of Court

kN Anaad

Deputy Clerk’
